Citation Nr: 0834630	
Decision Date: 10/08/08    Archive Date: 10/16/08

DOCKET NO.  07-11 161	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to a compensable evaluation for hyperhidrosis of 
both feet with tinea pedis.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

Daniel S. Lee, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1974 to 
October 1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2006 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Buffalo, New York.  Although the veteran filed a 
February 2007 Substantive Appeal in which he declined a 
personal hearing, he later filed an April 2007 VA Form 9 
requesting a Central Office hearing in Washington, D.C.  The 
hearing was scheduled to take place in November 2007; 
however, the veteran did not appear.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

To date, the RO has not provided the veteran with a letter 
notifying him of the full provisions of 38 C.F.R. § 4.118, 
Diagnostic Code 7806, which concerns dermatitis and is 
relevant in this case by application of 38 C.F.R. § 4.118, 
Diagnostic Code 7813.  The Board also notes that the March 
2007 statement of the case only contains 38 C.F.R. § 4.118, 
Diagnostic Code 7813 plus Diagnostic Codes 7802, 7803, 7804 
and 7805 that relate to scars.

In his January 2007 Notice of Disagreement, the veteran noted 
that he was prescribed Nystatin, a powder for treatment for 
foot fungus and perspiration, during treatment at a VA 
medical center.  He also indicated in February 2007 that he 
reported to the VA examiner, at his September 2006 VA 
examination, that he was prescribed Nystatin, but was advised 
by the examiner that "he could not consider that" and that 
it was "irrelevant to this exam."  Notably however, a VA 
treatment record from December 2006 indicates that the 
veteran had a "slight breakdown between his toes, for which 
we will get him some antifungal powder to use twice a day."  
Given these complaints about the adequacy of the VA 
examination, and in view of the fact that the report is two 
years old, a new examination would be helpful in clarifying 
whether the veteran requires medication for his disorder.  
Updated VA medical records should also be obtained.

Accordingly, the case is REMANDED for the following action:

1.  A letter should be sent to the 
veteran explaining, in terms of 
38 U.S.C.A. §§ 5103 and 5103A, the need 
for additional evidence regarding the 
claim on appeal.  This letter must inform 
the veteran of the full criteria under 
38 C.F.R. § 4.118, Diagnostic Code 7806.  

2.  All records of medical treatment from 
the VAMC in Bath, New York, which are 
dated since February 2007, should be 
requested.  All records obtained pursuant 
to this request must be included in the 
veteran's claims file.  If the search for 
such records has negative results, 
documentation to that effect should be 
included in the claims file.

3.  The veteran should then be afforded a 
VA examination, with a dermatologist, to 
determine the symptoms and severity of 
his service-connected hyperhidrosis of 
both feet with tinea pedis.  The 
veteran's claims file should be made 
available to the examiner prior to the 
examination, and the examiner is 
requested to review the entire claims 
file in conjunction with the examination.  

All tests and studies deemed necessary by 
the examiner should be performed.  In 
discussing the relevant clinical 
findings, the examiner should 
specifically note the existence of any 
scars, including a description of the 
location, nature (e.g., stable or 
unstable, superficial or deep), and 
length of the scars, and, whether the 
scars cause any limited motion.  The 
extent of any rash, in terms of total 
body area, should also be described.  
Also, the examiner should discuss the 
current use of any antifungal or other 
medication.  If additional VA medical 
center records pertaining to additional 
treatment are obtained, the examiner 
should also consider this additional 
treatment and any medications prescribed.

A complete rationale should be given for 
all opinions and conclusions expressed in 
a typewritten report.

4.  After completion of the above 
development, the veteran's claim of 
entitlement to a compensable evaluation 
for hyperhidrosis of both feet with tinea 
pedis should be readjudicated.  If the 
determination remains less than fully 
favorable to the veteran, he and his 
representative should be furnished with a 
Supplemental Statement of the Case and 
given an opportunity to respond.

Then, if indicated, this case should be returned to the Board 
for the purpose of appellate disposition.  The veteran has 
the right to submit additional evidence and argument on this 
matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

````This appeal must be afforded expeditious treatment.  The 
law requires that all claims that are remanded by the Board 
of Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

